Citation Nr: 1532180	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO. 11-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 22, 2011 and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2012, a hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDING OF FACT

During the entire period on appeal, the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

During the entire period on appeal, the criteria for a disability rating of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in June 2010 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, and lay evidence.

The Veteran's claim was previously remanded by the Board in November 2014 to obtain outstanding VA treatment records and to provide the Veteran with a VA examination for his PTSD.  Review of the claims file reflects that VA treatment records dating from April 2012 to January 2015 were added to the claims file.  Additionally, a VA examination was conducted in January 2015.  Review of the January 2015 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's PTSD claim.  Specifically, the examination report reflects that diagnoses and opinions which are consistent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  The examiner also identified the symptoms associated with the relevant diagnostic criteria and described their severity.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's November 2014 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

The Veteran also testified at a June 2012 hearing before the undersigned AVLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was competently represented by a member of the Veterans of Foreign Wars of the United States.  During the hearing, the undersigned and the representative asked the Veteran questions about the nature and severity of his PTSD.  The undersigned also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Rating - PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate ratings for distinct periods of time is required (known as "staged ratings").  See Fenderson, 12 Vet. App. at 126.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

In June 2010 the Veteran submitted a claim for entitlement to an increased evaluation for his service-connected PTSD.  Subsequently, a 30 percent rating was assigned effective June 2, 2010, the date of receipt of the Veteran's claim.  The Veteran contested the assignment of a 30 percent rating and in a March 2015 Supplemental Statement of the Case (SSOC) the RO assigned a 50 percent rating effective June 22, 2011.  The Veteran contends that an evaluation exceeding 30 percent and 50 percent is warranted respectively.  The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

III. Increased rating - Prior to June 22, 2011

Prior to June 22, 2011, the Veteran's PTSD has been rated as 30 percent disabling.  During this period the evidence consists primarily of the Veteran's lay statements, VA treatment records, and July 2010 VA examination.

A June 2010 correspondence from the Veteran's wife revealed that the Veteran had a few friends but did not actively engage with them.  It also reflects that the Veteran was prone to outbursts of anger and had trouble sleeping.  During this period the Veteran also reported difficulty maintaining friendships.

A July 2010 VA treatment record reflects symptoms including anxiety, nightmares, and sleep disturbances.  A GAF score of 60 was assessed at that time.  A December 2010 treatment report demonstrates symptoms that included difficulty sleeping, hypervigilance, avoidance behavior, nightmares, anxiety, and loss of interest in activities.  A GAF score of 55 was assessed at that time.

At the July 2010 VA examination, the Veteran reported that he occasionally saw his childhood friends and spent time with his father and brothers annually.  He also reported waking a couple of times each night and hypervigilance.  With respect to employment, the Veteran reported desiring to work alone and having walked off jobs due to irritability.  Psychological examination revealed a flat affect and agitated mood.  The clinician found the Veteran's judgment, thought process, speech, and appearance to be normal.  No hallucinations, episodes of violence, panic attacks, inappropriate behavior, or suicidal or homicidal thoughts were reported.  The Veteran's PTSD was found to have a slight impact on his daily activities and a severe impact on recreational activities.  The examiner assessed a GAF score of 60 and found that the Veteran's PTSD symptoms were productive of reduced reliability and productivity.

The Board finds that the evidence more closely approximates a 50 percent disability rating, and no higher, for the period prior to July 22, 2011.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.  The evidence also reflects that the Veteran experienced the following symptoms: difficulty sleeping; nightmares; hypervigilance; anger; difficulty concentrating; depression; anxiety; and avoidance behavior.  He also reported feeling detachment and a diminished interest or participation in activities.  The Veteran's wife reported that the Veteran experienced frequent outbursts of anger and that he was becoming socially isolated.  Further, the July 2010 examiner determined that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  As such, the Board finds that the Veteran's symptoms more closely approximate a 50 percent rating for this period.

IV. Increased rating - Beginning June 22, 2011

Beginning June 22, 2011, the Veteran's PTSD has been rated as 50 percent disabling.  Once again the most probative and pertinent evidence from this period consists of the Veteran's lay statements, VA medical records, and VA examination reports.

In June 2012, the Veteran testified before the undersigned.  The transcript from that hearing reveals that the Veteran reported having no substantial social interaction except with childhood friends and family.  He again reported irritability, lack of concentration, hypervigilance, avoidance behavior, chronic sleep disturbance, and outbursts of anger.

In June 2011 the Veteran was afforded another VA examination.  The report reflects a flat affect and depressed mood.  The Veteran's thought content was unremarkable, speech was clear, and judgment was normal.  He denied hallucinations, active suicidal or homicidal ideations, inappropriate behavior, or delusions.  The Veteran did report sleep impairment as well as several panic attacks over the previous 12 months.  His memory was mildly impaired and his ability to exercise, drive, or shop were moderately impaired.  Additionally, the Veteran denied missing work due to his PTSD symptoms but noted that his concentration was decreasing.  The examiner assessed a GAF score of 58 and concluded that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.

A third VA examination was conducted in January 2015.  With regard to his social activities the Veteran again reported visiting with childhood friends.  He also stated that he attends movies one to two times per week and was keeping busy around the house with small projects.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner concluded that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.

Based on the evidence as described, the Board finds that the Veteran's PTSD symptoms have not been productive of a disability rating in excess of 50 percent throughout the period on appeal.  In regard to his social and occupational status, the Veteran has reported that he has been married to his wife for 25 years.  He also reported retiring in 2012, however, there is no evidence that he retired due to PTSD symptoms.  Additionally, as described, the Veteran will occasionally spend time with his childhood friends, attends movies, and remains active around his house.  Further, both the June 2011 and January 2015 VA examiner's concluded that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  While the January 2015 examination report reflects disturbances in mood, which is certainly evidence of social and occupational impairment with deficiencies, his symptoms are not so severe as to warrant a 70 percent rating.  At no point during the period did the Veteran exhibit symptoms of spatial disorientation, neglect of personal appearance, frequent panic attacks, or deficiencies in judgment, thinking, family, or employment.  Moreover, the only GAF score from this period was 58.  A GAF score of 58 is indicative of mild to moderate symptom severity that more closely approximates a 50 percent rating.  Thus, the Board finds that the probative evidence of record shows that the Veteran's PTSD is mild to moderate in degree, and reflects occupational and social impairment and symptoms consistent with a 50 percent disability rating, and no higher. 

In sum, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vazquez-Claudio, supra.  More severe symptomatology was not shown at any time during the period on appeal.

V. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds the schedular rating in this case is adequate.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  Ultimately, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.


Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence reflects that the Veteran had been employed until his retirement in 2012.  Moreover, there is no indication in the record, either from the Veteran or a VA examiner, that the Veteran is unable to secure or follow a substantially gainful occupation due to his service connected disabilities.  The Veteran has also not asserted that he is unemployable as a result of his PTSD.  Accordingly, the Board concludes a claim for TDIU has not been raised.


ORDER

Entitlement to an evaluation of 50 percent for posttraumatic stress disorder (PTSD), and no higher, is granted for the entire period on appeal.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


